           Case 1:20-cv-02405-EGS Document 85 Filed 11/04/20 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                                  DISTRICT OF COLUMBIA


Vote Forward, et al.,

Plaintiffs,


v.                                                             Case No. 20-cv-2405


Louis DeJoy, et al.,

Defendants



         DEFENDANTS’ SUMMARY OF INFORMATION LEARNED FROM PLANT MANAGERS

         Pursuant to paragraph 4 of the Court’s November 4, 2020, Order, Defendants provide the

following summary of information learned from plant managers as required by paragraph 2 of the

Court’s Order:

 Plant                    1st Sweep    2nd Sweep of       Steps Taken to Deliver to Local

                          of Ballots   Ballots            BOE by 5:00 PM

 Fort Worth PDC           315          8                  All ballots were delivered to BOE
                                                          with the exception of Wichita Falls
                                                          due to travel time. The 2 Wichita
                                                          Falls ballots will be transported
                                                          tonight for delivery tomorrow.


 Abilene PDF              0            2                  One ballot is being transported to San
                                                          Angelo and one ballot is transported
                                                          to Brownwood.
 Amarillo PDF             4            0                  All 4 Ballots were taken by a Clerk
                                                          and a Manager to their individual
                                                          Local Election Offices prior to 1700
                                                          today.
 Lubbock PDC              0            0                  None to transport.


                                                 1
       Case 1:20-cv-02405-EGS Document 85 Filed 11/04/20 Page 2 of 3




Dallas PDC           23      12              Dallas County Elections Courier has
                                             picked up 1st sweep and an express
                                             mail clerk is transporting the
                                             remaining to the Local BOE.
North Texas PDC      69      20              All Ballots were separated by BOE
                                             addresses and handed off to Dallas
                                             District     Manager    who     have
                                             designated drivers to deliver the
                                             Ballots to the Local Board of
                                             Elections by 1700. There were 5
                                             ballots belonging to FTW Plant on
                                             last sweep and we will drive volume
                                             to location.
North Houston PDC    78      154             All ballots being transported to the
                                             Local BOE since concluding the final
                                             sweep.
Beaumont PDC         0       0               None to transport.

San Antonio PDC      23      27              All ballots transported to Local BOE.

Austin PDC           2       3               Ballots are being transported to the
                                             Local BOE.
McAllen PDF          15      28              The designated ballot runners for 783
                                             and 785 were notified, all ballots
                                             were picked up and are in transit to
                                             delivered to the BOE offices before
                                             17:00.
Corpus Christi PDF   13      13              Met half-way with Victoria to
                                             connect ballots with MPOO for 783;
                                             connecting 784 to Local BOE.
Midland PDF          0       0               Nothing to transport.

El Paso PDF          6       0               Ballots will be handed to Post Master
                                             and be transported to Local Board of
                                             Election.




                                     2
       Case 1:20-cv-02405-EGS Document 85 Filed 11/04/20 Page 3 of 3




Dated: November 4, 2020                  Respectfully submitted,

                                         JEFFREY BOSSERT CLARK
                                         Acting Assistant Attorney General

                                         ERIC WOMACK
                                         Assistant Branch Director
                                         Federal Programs Branch

                                         /s/ John Robinson
                                         JOSEPH BORSON
                                         KUNTAL V. CHOLERA
                                         ALEXIS ECHOLS
                                         DENA ROTH
                                         JOHN ROBINSON (D.C. Bar No.
                                         1044072)
                                         Trial Attorney
                                         U.S. Department of Justice
                                         Civil Division, Federal Programs Branch
                                         1100 L Street, NW
                                         Washington, D.C. 20005
                                         Telephone: (202) 616-8489
                                         E-mail: john.j.robinson@usdoj.gov

                                         Attorneys for Defendants




                                     3
